Citation Nr: 1201200	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-18 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.  

2. Entitlement to an initial compensable rating for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from July 9, 1998 to July 21, 1998 and from April 1999 to February 2007.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for the left ear only at 0 percent disabling (effective February 17, 2007, the day after separation from service).  The Veteran filed a notice of disagreement for the decision regarding his claim for bilateral hearing loss.  

In May 2008, the Veteran filed a notice of disagreement with the 0 percent rating for residuals of right ankle fracture.  The Veteran did not file an appeal for this issue after a statement of the case was issued.  The Board finds this issue is not on appeal.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 


FINDINGS OF FACT

1. The Veteran does not have right ear hearing loss for VA compensation purposes.  

2. Throughout the rating period on appeal, left ear hearing loss is manifested by no more than level I hearing.  


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2. The criteria for a compensable disability evaluation for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.85, 4.86 and Part 4, DC 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a November 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's initial increased rating claim arises from his disagreement with the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran has received two VA audiology examinations.  

After the first examination in November 2007, the Veteran was referred for an ear, nose, and throat (ENT) examination.  An addendum note to the November 2007 VA examination states that the Veteran cancelled this examination and failed to reschedule it.  The Veteran received a new VA audiology examination in March 2011.  As explained further below, the Veteran does not have hearing loss for VA compensation purposes in his right ear.  The Veteran has not given any good cause for cancelling the ENT examination and has not requested that it be rescheduled.  The March 2011 VA audiologist did not refer the Veteran to an ENT specialist.  The Board finds that a remand to re-schedule such an examination is unnecessary and finds the duty to notify and to assist has been met.  

Legal Criteria and Analysis

	Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 

500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  Such evidence may be rebutted by clear and convincing evidence to the contrary.  Id.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran contends he has right ear hearing loss that was incurred in service.  

Service treatment records show the Veteran was briefly on active duty in April 1998; at that time he reported no ENT trouble and that the right ear hearing acuity was within normal limits.  His report of medical examination from March 1999 shows that the right ear hearing acuity was within normal limits but the left ear was not.  He reported not having any hearing trouble or loss of hearing in the past.  

In April 1999, the audiogram showed the following pure tone results.  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
00
00
05

In February 2000, a service treatment record showed the Veteran complained of congestion.  He smoked a half pack per day.  The assessment was otitis media; it was noted he had a bulging tympanic membrane in the left ear.  

Another audiogram was taken in October 2002.  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
-5

It was noted that he was routinely exposed to noise as part of his duties.  There was a significant threshold shift in hearing for both ears.  

A post-deployment form (printed in March 2004) shows the Veteran marked that he was exposed to loud noises sometimes.  

In November 2005, a reference audiogram showed the following pure tone results.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
5

It was noted that he had exposure to noise in his duties.  It had been fourteen hours since his last noise exposure.  He was issued ear plugs.  It was noted that he had some low frequency hearing loss, but it appears this pertained to the left ear only.  

In July 2006, the Veteran needed a post-improvised explosive device (IED) check.  He was in a vehicle when the IED detonated.  The Veteran complained of ringing in both ears; stronger on the right side.  He was not wearing ear plugs at the time.  The assessment was serous otitis media with tinnitus.  In November 2006, a service treatment record showed that he reported his military operational specialty to be a truck driver.  

In February 2007, an annual hearing test showed a standard threshold shift where his hearing had worsened.  He was to return for further testing.  The Veteran stated that he heard ringing, clicking or buzzing in his ears.  He had a cold, sinus problems, and recent ear trauma or an infection.  He stated he was not exposed to loud noises within the last fourteen hours.  It was noted he had a possible infection in his right ear.  The audiogram results were recorded.  


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
10
15
20

It was noted he had asymmetric hearing loss.  On his separation report of medical history, he checked that he had ENT trouble.  He said he was exposed to various loud noises in Iraq.  

A couple months after service, the Veteran filed a claim for bilateral hearing loss and other disabilities.  In November 2007, he went to a general VA examination.  He reported that his military operational specialty was a personnel office worker doing administrative duties like maintaining soldier's records.  He was also cross-trained and worked as a truck driver in 2005 and 2006.  Prior to that, he worked as a pizza delivery driver.  

The same month, the Veteran received a VA audiology examination.  The claims file was reviewed.  The examiner found that audiograms showed normal hearing bilaterally until November 2005; at that time some hearing loss was shown bilaterally.  The examiner also noted that an audiogram from February 2007 (prior to release from service) showed normal hearing for the right ear.  

The Veteran complained of hearing loss in his right ear, the opposite of what was found upon examination: the left ear had hearing loss.  The Veteran claimed his hearing loss happened after the explosion of an IED in July 2006 and progressed.  He said his greatest difficulty was hearing soft-spoken individuals.  The Veteran said he was exposed to combat noise three times in two years.  He had earplugs on one occasion.  He claimed he failed his hearing test at separation.  He denied a history of civilian or recreational noise exposure.  Pure tone results are below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
15
20
25

Speech recognition scores were 100 percent in the right ear (excellent).  The results were considered reliable.  

The examiner explained the Veteran had only a mild conductive loss at 1000 Hertz for the right ear.  The examiner stated that the reason for the loss at a single, isolated frequency in the right ear was unclear, but it may be associated with the strong, negative middle ear pressure found in that ear.  

An ENT referral for the conductive loss was indicated as part of the VA examination because remediation might affect the rating.  An addendum to the examination report states that the Veteran was scheduled for an ENT evaluation in December 2007, but he cancelled the appointment and did not request to reschedule it.  

In March 2011, the Veteran received a new VA examination.  The Veteran complained of bilateral hearing loss and aural fullness.  He reported acoustic trauma in service.  Pure tone results are below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
25

The speech recognition score was 100 percent in both ears (excellent).  The results were reliable for rating purposes.  Tympanograms were negative.  





The results were within normal limits for the right ear but significant bone gaps were present at 250 through 1000 Hertz.  The examiner noted that the Veteran did not have hearing loss for VA purposes.  

The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  The clinicians are competent to evaluate the Veteran's hearing and offer an opinion in conjunction with their evaluation.  

To the extent the Veteran is claiming that he has a current hearing loss related to in-service acoustic trauma or that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id.  

The Board finds that service connection for right ear hearing loss is not warranted.  Applying 38 C.F.R. § 3.385, at no point did the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz reach 40 decibels or greater.  The auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz never reached 26 decibels or greater.  Speech recognition scores were never less than 94 percent for the right ear.  The evidence shows the Veteran does not have hearing loss for VA purposes.  

As for the circumstances of service and the combat presumption under 38 U.S.C.A. § 1154, the Board finds that the evidence clearly and convincingly shows the Veteran does not having hearing loss in the right ear for VA purposes.  He was 

exposed to acoustic trauma in service, but his ears were tested multiple times and the requisite loss has not been shown.  

The Board finds that acoustic trauma did occur in service, but a clear preponderance of the evidence is against a finding that the Veteran has right ear hearing loss.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Initial Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2011); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

Table VII is subjection to 38 C.F.R. § 3.383 (2011).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).  

As explained above, the right ear does not have hearing loss for VA purposes under § 3.385.  As a result, § 3.383(a)(3) does not apply here.  

When only one ear is being rated, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a level I.  38 C.F.R. § 4.85(f).  

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2011).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.  

The Veteran contends he should have a compensable rating for his service-connected left ear hearing loss.  

An audiogram taken the same month as separation shows the following results.  


HERTZ

1000
2000
3000
4000
Avg
LEFT
40
35
35
50
40

It was noted he had asymmetric hearing loss.  No speech discrimination score was listed.  

Post-service, the Veteran received an examination in November 2007.  The claims file was reviewed.  The examiner also noted that an audiogram from February 2007 (prior to release from service) showed a mild to moderate loss across the frequency range for the left ear; similar to the current findings.  

The Veteran complained of hearing loss in his right ear, the opposite of what was found upon examination.  He said his greatest difficulty was hearing soft-spoken individuals.  Pure tone results are below.  



HERTZ

1000
2000
3000
4000
Avg
LEFT
40
35
25
50
38

The speech recognition score was 96 percent for the left ear.  These results were considered reliable.  Turning to Table VII, (with other ear rated at I in keeping with § 4.85(f)), the result is a noncompensable rating.  

In February 2008, the RO granted service connection for left ear hearing loss at 0 percent disabling.  The Veteran received a new VA audiology examination in March 2011.  

The Veteran complained of bilateral hearing loss and aural fullness.  Pure tone results are below.  


HERTZ

1000
2000
3000
4000
Avg
LEFT
35
40
35
45
38

The speech recognition score was 100 percent in both ears; excellent bilaterally.  The results were reliable for rating purposes and were considered to indicate mild to moderate conductive hearing loss.  Tympanograms were negative.  Turning to Table VII, (with other ear rated at I in keeping with § 4.85(f)), the result is a noncompensable rating.  

The Veteran's hearing difficulty was noted to have a significant effect occupationally but there was no effect on usual daily activities.  

The Board finds the Veteran to be competent and credible as explained above.  

The Board finds that a compensable rating for right ear hearing loss is not warranted.  The Board has considered all of the evidence submitted in this appeal, and, as shown above, does not find that the regulations allow for a compensable evaluation based on the level of impairment shown.  

The Board has considered the provisions set forth in Martinak, 21 Vet. App. at 455.  (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present appeal, the Board finds that the examiners have described how the Veteran has difficulty in hearing soft-spoken people.  He would have difficulty hearing in a noisy occupational setting.  There were no effects on usual daily activities.  In this case, the Board finds that the functional effects of the Veteran's left ear hearing loss disability are adequately addressed by the record and are adequately addressed under Martinak.  

The Board finds the severity of the Veteran's service-connected left ear hearing loss is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The reasonable doubt rule is not for application and the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to a compensable rating for left ear hearing loss is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


